office_of_chief_counsel internal_revenue_service memorandum cc intl posts-133292-03 ---------- number release date uilc date september to david brodsky associate area_counsel cc lm f bos from jacob feldman special counsel cc intl whether the sale of national defense weaponry military systems and similar sale of export_property for use by the united_states government subject this chief_counsel_advice responds to your request for non-taxpayer specific guidance regarding the captioned subject in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent i issue equipment -- that qualifies as export_property under sec_927 of the foreign_sales_corporation fsc provisions -- for use by the united_states or any instrumentality thereof the u s government violates sec_924 ii conclusion export_property under sec_927 of the fsc provisions for use by the u s government does not violate sec_924 where the purchase of such property is made pursuant to an administrative or discretionary decision of the u s government rather than a law or regulation that prohibits the purchase of foreign-made property in addition sec_924 is not violated where a law or regulation encourages or favors procurement of domestic-made goods but does not prohibit the procurement of foreign-made goods finally sec_924 is not violated where a law or regulation that requires the purchase of domestic-made goods is negated by a waiver iii facts the sale of national defense systems and military equipment that qualifies as generally a foreign_sales_corporation fsc may claim a partial exemption posts-133292-03 the u s government uses national defense weaponry military systems and similar equipment military products because of national security interests trade issues and other concerns the u s government often awards procurement contracts for military products to domestic companies these domestic companies often manufacture military products within the united_states we understand that critical facts pertaining to this general fact pattern -- as well as the relevance of certain national security procurement and other provisions -- vary from case to case in some cases military products satisfy the definition of export_property in sec_927 and the manufacturers of those products have claimed fsc benefits under sec_921 iv law from income_tax with respect to foreign_trading_gross_receipts ftgr from the sale of export_property as defined in sec_927 sec_921 through under sec_924 gross_receipts from a sale of export_property that would otherwise qualify as ftgr under sec_924 do not qualify as ftgr if the export_property is for use by the united_states or any instrumentality thereof and such use of export_property is required_by_law or regulation temp sec_1 a - 1t g i elaborates foreign_trading_gross_receipts of a fsc do not include otherwise qualifying gross_receipts if a sale of export_property is for use by the united_states or an instrumentality thereof in any case in which any law or regulation requires in any manner the purchase of property manufactured produced grown or extracted in the united_states for example a sale by a fsc of export_property to the department of defense for use outside the united_states would not produce foreign_trading_gross_receipts for the fsc if the department of defense purchased the property from appropriated funds subject_to either any provision of the department of defense federal acquisition regulations supplement cfr chapter or any appropriations act for the department of defense for the applicable_year if the regulations or appropriations act requires that the items purchased must have been grown reprocessed reused or produced in the united_states the department of defense’s regulations do not require that items purchased by the department for resale in post or base exchanges and commissary stores located on united_states military installations in foreign countries be items grown reprocessed reused or produced in the united_states therefore receipts arising from the sale by a fsc to those post or base exchanges and commissary stores will not be excluded from the definition of foreign_trading_gross_receipts by this paragraph g emphasis added posts-133292-03 temp sec_1 a -1t g iii b provides an exception to the government- sale exclusion rule if the purchase is pursuant to a program whether bilateral or unilateral under which sales to the united_states government are open to international competitive bidding v analysis as ftgr do not constitute ftgr if the export_property that gave rise to the gross_receipts is used by the u s government and the u s government was required_by_law or regulation to use export_property temp sec_1 a -1t g i restates the statutory rule in such a way that seems to broaden the statutory definition by describing a requirement in any manner temp sec_1 a - 1t g i interpretation of sec_924 and temp sec_1 a -1t g i has revealed that the cases in this area may be highly fact-dependent as a result we believe that an attempt to provide an interpretation of these provisions that addresses each and every case involving this issue would be inappropriate however this memorandum provides some guidance on this issue that may be helpful in some cases question of how broadly the terms law or regulation should be construed for example a broad construction might result in the characterization of administrative and discretionary decisions as laws or regulations a narrow construction might result in a definition of law or regulation that includes only federal statutes and regulations the words in any manner in temp sec_1 a -1t g i raise the sec_924 provides that gross_receipts that would otherwise qualify our analysis and consideration of several specific cases involving the we note that sec_924 refers to use of export_property required_by_law or regulation while temp sec_1 a -1t g i refers to the required purchase of property manufactured produced grown or extracted in the united_states in our view the regulatory language is not inconsistent with the statutory language an interpretation of law or regulation that includes such decisions would after careful consideration of this interpretive problem we believe that it is posts-133292-03 inappropriate to treat an administrative or discretionary decision or a series of such decisions as a law or regulation for purposes of sec_924 and temp sec_1 a -1t g i that the decision to use domestic-made goods is made pursuant to a law or regulation does not mean that the use of such goods is required_by_law or regulation although we have concluded that the effect of the words in any manner may broaden the meaning of the terms law or regulation to include more than only federal statutes and regulations we believe that including administrative and discretionary decisions within that definition would be an over-broad interpretation of the phrase in any manner improperly disregard the meaning of the term required an administrative or discretionary decision to restrict procurement to domestic-made goods where procurement of foreign-made goods would have been legally permissible does not rise to the level of required_by_law or regulation described in sec_924 in short we construe law or regulation as referring to legal authority that affirmatively requires the purchase of domestic-made goods or prohibits the purchase of foreign- made goods where such legal authority has not been waived applying this interpretive approach we also conclude that laws or regulations that encourage or favor procurement of domestic-made goods but do not require the purchase of domestic- made goods or prohibit the procurement of foreign-made goods do not rise to the level of required_by_law or regulation example an appropriations act provides funding specifically for the purchase of military products manufactured in the united_states in this scenario sellers of the military products identified in the appropriations act are denied fsc benefits under sec_924 example federal provision r generally restricts the location of specified materials and technologies to the united_states however federal provision r allows for a waiver of the restriction under certain circumstances for purposes of national defense the u s government purchases military products that contain materials and technologies restricted to the united_states by federal provision r absent inclusion in the an example of such a provision is the arms export control act and the regulations thereunder which generally prohibit the export of certain articles services and technical data but also permit export licenses to be granted for such items u s c et seq pub_l_no 82_stat_1321 c f_r sec_121 et seq the following examples illustrate our position posts-133292-03 purchased military products of those particular materials and technologies which render the purchased military products technologically superior to any other military products of the same type the u s government would not have purchased those particular military products situation a if the restriction is not waived and manufacture of the military products using the restricted materials and technologies occurs entirely within the united_states sellers of the military products containing the restricted materials and technologies are denied fsc benefits under sec_924 situation b if the restriction is not waived and manufacture of the military products using the restricted materials and technologies occurs predominantly within the united_states the national_office should be consulted regarding the applicability of sec_924 situation c if the restriction is waived and manufacture of the military products using the formerly restricted materials and technologies occurs predominantly outside the united_states federal provision r does not constitute a law or regulation described in sec_924 situation d if the restriction is waived and manufacture of the military products using the formerly restricted materials and technologies occurs predominantly inside the united_states federal provision r does not constitute a law or regulation described in sec_924 example a federal regulation promulgated under a certain statute regulation1 prohibits the purchase by the u s government of military product x manufactured outside the united_states a federal regulation promulgated under a different statute regulation2 waives the regulation1 prohibition with respect to manufacture of military product x in foreign_country y the u s government purchases for its own use units of military product x that were manufactured in the united_states even though regulation1 standing alone limits u s government purchases of military product x to domestic-made items the regulation2 waiver for manufacture in foreign_country y negates the requirement of domestic manufacture contained in the regulation1 therefore in this scenario fsc benefits are not denied to the seller of military product x under sec_924 example the u s government wants to purchase units of a military product for its own use outside the united_states rather than using standard competitive bidding procedures to award the procurement contract the u s government decides for national security posts-133292-03 reasons to award the contract to a company that has manufacturing facilities only in the united_states and does not contract outside the united_states in this scenario even though the administrative decision to forego competitive bidding precluded the possibility of foreign manufacture as a practical matter fsc benefits are not denied to the seller of the military products under sec_924 because the purchase of domestic-made goods resulted from an administrative decision and was not required_by_law or regulation example the u s government solicits bids for a contract to manufacture military products a price preference provision - for example the buy american act3 or the balance of payments program4 -- discourages purchases of foreign-made goods for use by the u s government by artificially increasing bids from foreign companies by a fixed percentage of the actual price the contract is awarded to a company that manufactures only within the united_states this situation does not involve a requirement by law or regulation that domestic-made goods be purchased either a qualifying low bid from a foreign manufacturer or a lack of satisfactory domestic manufacturers could result in the purchase of foreign-made products therefore fsc benefits would not be denied by sec_924 because of the buy american act the balance of payments program or a similar price preference described in this memorandum in determining whether to pursue cases involving the application of sec_924 to sales of military products please call cc intl branch at --------------------- if you have any further questions jacob feldman special counsel office of the associate chief_counsel international we recommend that the field and examination apply the consideration sec_3 u s c 10a et seq pub_l_no 47_stat_1520 c f_r sec_25 et seq fed reg big_number date an exception to the buy american act and balance of payments program provides that artificial increases to bids from foreign companies do not apply to acquisitions of military products made in specified countries such as certain members of the north atlantic treaty organization c f_r a however companies organized in such specified countries have in some cases been prohibited entirely from bidding on acquisition contracts for certain specified military products see eg c f_r and c f_r because those prohibitions prevent bids from certain foreign companies but do not preclude the possibility of foreign manufacture either by domestic companies or by non-prohibited foreign companies we believe such a prohibition would not change the outcome in this example
